Citation Nr: 9929219	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  95-41 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased disability evaluation for 
excision of the semilunar cartilage of the right knee, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel

INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The veteran served from April 1953 to 
April 1955. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's excision of the semilunar cartilage of the 
right knee is currently symptomatic, but is not manifested by 
slight recurrent subluxation or lateral instability.

3.  The veteran also has arthritic changes in the right knee 
joint accompanied by objective evidence of pain on motion, 
although he has a range of motion from 0 to 140 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for an increased disability evaluation, in 
excess of 10 percent, for excision of the semilunar cartilage 
of the right knee have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.71a, 
Diagnostic Codes 5257, 5259 (1998).

2.  The criteria for a 10 percent disability evaluation for 
traumatic arthritis of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5010, 5003 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim is"well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  All relevant facts have been properly and 
sufficiently developed and no further assistance to the 
veteran is required to comply with the duty to assist.  38 
U.S.C.A. § 5107(a) (West 1991).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

When evaluating musculoskeletal disabilities, such as in this 
case, the VA may, in addition to applying the schedular 
criteria, consider granting a higher rating in cases where 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

In this case, Diagnostic Code 5259 assigns a 10 percent 
disability evaluation for the symptomatic removal of the 
semilunar cartilage.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5259 (1998).  And, Diagnostic Code 5257 provides the 
following evaluations for knee disabilities involving 
recurrent subluxation or lateral instability: 10 percent for 
mild; 20 percent for moderate; and 30 percent for severe 
impairment.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(1998).  

Since DC 5257 is not predicated on loss of range of motion, 
§§ 4.40 and 4.45 with respect to pain do not apply.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).  However, the VA General 
Counsel has held that an appellant who has both arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003.  See VAOPGCPREC 23-97.  For a 
knee disorder already rated under DC 5257, a veteran would 
have additional disability justifying a separate rating if 
there was limitation of motion under DC 5260 or DC 5261.  In 
this regard, the General Counsel stated that there would be 
no additional disability based on limitation of motion if the 
claimant did not at least meet the criteria for a zero-
percent rating under DC 5260 or DC 5261.  

In addition, in an August 1998 opinion, the Acting General 
Counsel noted that a separate rating for arthritis could also 
be based on x-ray findings and painful motion under 38 C.F.R. 
§ 4.59.  It was also held that the provisions of 38 C.F.R. 
§ 4.40, 4.45, and 4.59 must be considered in assigning an 
evaluation for degenerative or traumatic arthritis under DC 
5003 or DC 5010.  See VAOPGCPREC 9-98.  

Diagnostic Code 5010 provides that arthritis due to trauma, 
substantiated by x-ray findings, will be rated as 
degenerative arthritis.  Degenerative arthritis established 
by x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved (Diagnostic Code 5200, 
etc.).  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (1998).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  And, a 30 
percent disability evaluation is in order where there is 
limitation of leg extension to 20 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (1998).

With respect to the evidence of record, an August 1968 VA 
examination report reveals the veteran's right knee had a 5 
by 1 centimeter medial peripatellar scar, which was non-
depressed and non-adherent.  The right knee had full range of 
motion without collateral ligament instability with a minimal 
amount of crepitus.  The veteran was diagnosed with residuals 
of meniscectomy of the right knee. 

Medical records from the VA Medical Center (VAMC) in Kansas 
City, Missouri, dated from May 1995 to August 1996 contain a 
May 1995 radiology report showing he had mild narrowing of 
the medial aspect of the knee joints.  These records also 
contain June 1995 notations which indicate he complained of 
pain in the knees, arms, back and legs for the past 25 to 30 
years, and had a history of arthritis.  As well, April 1996 
notations reveal he had full range of motion  with minimal 
crepitus, no effusion or instability, right knee tenderness 
in the medial aspect, and hypertrophic spurring in the 
anterosuperior aspects of patellae.  And, July 1996 notations 
show evidence of arthritis in the knees, shoulders and back.

In addition, A July 1995 VA examination report reveals a 
diagnosis of bilateral knee arthritis with pain on range of 
motion, and status post right knee surgery with slightly 
limited range of motion.  And, a September 1998 VA 
examination report notes he walks with an essentially normal 
gait, is able to walk on tiptoes and heels without apparent 
pain, can duck waddle with pain, has a right knee range of 
motion of 0 to 140 degrees with no effusion or tenderness, 
and has good anterior-posterior or lateral ligamentous 
stability.  The examiner further noted the veteran was able 
to control his pain with fairly routine analgesics.  Lastly, 
in a February 1999 addendum to the September 1998 VA 
examination report, the examiner noted it was as likely as 
not that the veteran's right knee arthritis was related to 
his service connected excision of the semilunar cartilage of 
the right knee.  

After a review of all the evidence, the Board finds that the 
veteran's current right knee symptomatology from the excision 
of his right knee semilunar cartilage, although symptomatic, 
is not productive of slight recurrent subluxation or lateral 
instability.  Specifically, the September 1998 VA examination 
report reveals he has pain with motion, but has a full range 
of motion of the right knee (0-140 degrees) and has good 
ligamentous stability.  As such, the preponderance of the 
evidence is against the award of a disability evaluation in 
excess of 10 percent for the veteran's excision of the 
semilunar cartilage of the right knee, under Diagnostic Codes 
5257, 5259, 5260 and 5261.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5257, 5259, 5260, 5261 (1998).  

The record, however, also includes x-ray evidence of 
arthritis in various joints including the knees, shoulders 
and neck.  And, although the September 1998 VA examination 
report shows the veteran has a full range of motion of the 
right knee, such report also provides objective evidence of 
painful motion.  More importantly, the February 1999 addendum 
to the September 1998 VA examination report indicates that it 
is as likely as not that the veteran's right knee arthritis 
was related to his service connected excision of the 
semilunar cartilage of the right knee. 

In this regard, 38 U.S.C.A. § 5107(b) expressly provides that 
the benefit of the doubt rule must be applied to a claim when 
the evidence submitted in support of the claim is in relative 
equipoise.  The evidence is in relative equipoise when there 
is an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
When the evidence is in relative equipoise, the reasonable 
doubt rule must be applied to the claim, and thus, the claim 
must be resolved in favor of the claimant.  See Massey v. 
Brown, 7 Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 
Vet. App. 60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).  In this case, the evidence included in the 
September 1998 VA examination report and in its February 1999 
addendum render the weight of the evidence in relative 
equipoise, and thus, the benefit of the doubt rule is 
applicable to this claim.  As such, this evidence provides a 
basis for a separate 10 percent rating for the veteran's 
right knee disability under Diagnostic Codes 5003 and 5010, 
taking into account the previously discussed VA General 
Counsel opinions.  See VAOPGCPREC 23-97; VAOPGCPREC 9-98.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that 
although the veteran has claimed his right knee disability 
interferes with his daily life, the evidence does not show 
that the veteran's disability under consideration has caused 
him marked interference with his employment.  Additionally, 
the evidence does not show that the veteran's disability has 
caused him the need of frequent periods of hospitalization, 
or otherwise have rendered impracticable the application of 
the regular schedular standards.  In the absence of evidence 
of such factors, the Board is not required to remand this 
case to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).









ORDER

An evaluation in excess of 10 percent for excision of the 
semilunar cartilage of the right knee is denied.

A separate 10 percent disability evaluation for arthritis of 
the right knee is granted, subject to those provisions 
governing the payment of monetary benefits.  



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

